Citation Nr: 0812038	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-38 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

3.  The veteran does not have PTSD as the result of a 
verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.304(f)) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in February 2003 and August 2003 satisfied 
the duty to notify provisions.  Thereafter, additional VCAA 
notification was sent in May 2006.  The VCAA notices 
specifically requested pertinent stressor information 
regarding the veteran's PTSD.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant was 
repeatedly notified that the medical records of Dr. W.S. 
could not be obtained as he did not complete the appropriate 
medical release.  Nevertheless, the claimant previously 
indicated that this physician did not treat him specifically 
for PTSD.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his PTSD is related to his period of 
honorable service.  There are diagnoses of PTSD of record.  
The claim below is being denied on the basis of the lack of a 
verified or corroborated stressor.  Such verification or 
corroboration cannot be obtained via a VA examination.  A VA 
examiner is competent to opine as to stressor sufficiency, 
but not as to whether a stressor factually occurred.  VA has 
a duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As mentioned above, the veteran has not presented 
sufficient evidence to verify his claimed PTSD stressors.  
Thus, any issue as to whether those stressors are related to 
his current diagnosis of PTSD is moot, and a VA examination 
to provide this opinion is not necessary.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006 and the information was again provided in the July 2006 
SSOC.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


PTSD

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service in the U.S. Navy.  
These stressors are:

1.	Between November 28, 1968 and December 31, 1968, in 
Danang, Vietnam, he was first assigned with the CB's in 
the First Lieutenant's Division and then his second 
assignment was to LCU 1484. The veteran claimed to have 
witnessed great carnage from rockets blowing off body 
parts, the noise of the rockets, the smell or burning 
bodies, everything being riddled with bullets, and 
having friends die.
2.	Being on a riverboat that came under attack, he fell, 
broke his hand and his back.  
3.	Between March 1969 and August 1969, as the veteran was 
purportedly being assisted with a broken hand at an 
underground hospital in Danang, a woman covered in blood 
after a rocket exploded, carried her baby in, and handed 
the baby to someone and fell dead.  
4.	Being on a riverboat and having his vessel shelled.  

A review of the service medical records shows that on May 16, 
1969, the veteran fell in the engine room at approximately 
0200.  He struck his right hand on the deck.  X-rays revealed 
a fracture of the right 5th metacarpal.  There was no mention 
of the injury occurring during any kind of enemy attack.  The 
veteran received follow-up care of his hand, but there is no 
record of the incident involving the woman who died at a 
hospital where he was being treated.  The veteran's service 
medical records are negative for any complaints, findings, 
treatment, or diagnosis of any psychiatric symptoms or 
disease.  The veteran did not report any of the alleged 
stressors to any person as recorded in his service medical 
records.  

The veteran's service personnel records and DD Form 215 show 
that he was a fireman, an electrician, and an electrical 
repairman.  There is no supporting documentation for any 
alleged stressor.  The veteran was awarded the National 
Defense Service Medal, the Navy Unit Commendation Ribbon, the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Vietnam Gallantry Cross.  He was not awarded any military 
decoration indicative of combat service.  The decorations and 
awards reflect service in Vietnam, but lack any indicator of 
personal participation in combat or combat-related 
activities.  His reported duties fail to indicate he had a 
combat assignment.

The veteran was separated from service in April 1971.  In 
July 1971, a claim for VA compensation benefits was received.  
The veteran did not allege that he had any psychiatric 
disorder, but he did report hand and back disabilities as 
being related to Vietnam service.  In conjunction with his 
claim, the veteran was afforded a VA examination in September 
1971.  The veteran reported to the examiner that his back 
disability was the result of having to bend forward in a 
certain position for a week.  He indicated that his hand was 
injured when he fell in the engine room of his ship.  
Significantly, the veteran did not report that any injury 
occurred when the ship was under any enemy attack to include 
being shelled.  

In 2000 and 2001, the veteran was seen by M.J.D., M.D., for 
the treatment of a panic disorder and depression.  The 
veteran did not report any Vietnam incident in those records.  

In March 2003, a statement was received from the veteran's 
wife.  She stated that they had been married for 30 years; 
thus since after he returned from Vietnam.  She indicated 
that the veteran had PTSD due to his Vietnam experiences.  
She did not state any information regarding inservice 
stressors.  

In September 2003, the veteran was afforded a VA bones 
examination.  The veteran reported that he fractured his hand 
when he fell in the engine room while on a riverboat in 
Vietnam.  The veteran did not indicate that the injury 
occurred during combat with the enemy.  

In 2004 and 2005, the veteran was treated at the Salem VA 
Medical Center for psychiatric complaints.  He reported that 
he served in Vietnam.  Although he was not involved in hand 
to hand combat, he experienced shelling while he was moving 
heavy equipment and was injured on a riverboat.  The veteran 
was diagnosed as having PTSD.

The RO PTSD Stressor/Vietnam Service Coordinator for the 
Center for Unit Records Research (CURR) (currently named the 
U.S. Army and Joint Services Records Research Center (JSRRC)) 
collected the data regarding the veteran's alleged stressors.  
Although the veteran was repeatedly requested to submit 
specific information, he did not do so.  The coordinator 
noted that he did not provide complete names of individuals 
involved.  The veteran's DD Form 214, 201 file, unit history, 
Danang history, and NSA hospital history reports were 
reviewed.  However, the veteran's stressors could not be 
verified.  There was no evidence to support the claimed 
stressors.  This report is dated in March 2006.

Following this report, the veteran was notified in an April 
2006 SSOC and a May 2006 VCAA letter, again, that more 
specific information was needed to conduct a meaningful 
stressor search.  He was provided with an additional PTSD 
questionnaire.  The veteran did not reply.  The veteran was 
again informed of the lack of a verified stressor in a July 
2006 SSOC.  He did not respond. 

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat.  
The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  As noted, his awards are indicative of 
service during the Vietnam Era and in Vietnam.  They do not 
show combat.  His service medical records and personnel 
records do not verify combat service.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's statements, which are insufficient to 
establish definitively the veteran's participation in combat.  
The unfavorable evidence includes the veteran's DD Form 214 
and service records which contain specific information as to 
the veteran's duties and reflect all decorations that have 
been awarded to him.  The favorable evidence and the 
unfavorable evidence are not in relative equipoise; 
therefore, the doctrine of reasonable doubt is not for 
application.  Rather, the Board finds that the preponderance 
of the evidence is against the claim that the veteran 
participated in combat.  See Cohen, 10 Vet. App. at 145; 38 
U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  Furthermore, to the 
extent that there are medical opinions of record implying 
that the veteran has PTSD due to combat, these opinions are 
based on an oral history provided by the veteran and lack a 
factual basis.  They therefore are outweighed by the 
information recorded in the veteran's service records.

Since the veteran did not engage in combat with the enemy, 
his stressor cannot be related to combat without evidence to 
verify his assertions.  Moreover, his allegations with regard 
to stressors alone are not enough to establish the occurrence 
of a stressor.  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  With regard to 
his alleged participation in combat and the reported 
stressors, the veteran has not provided the requested 
specific information regarding those events.  As noted, he 
has been repeatedly advised of the deficiencies in the 
information he provided regarding his stressors and has been 
requested to provide additional information.  He has 
repeatedly failed to do so.  In addition, he has not provided 
the names of any individual he allegedly witnessed being 
killed or wounded.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (holding that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor).  In view of the 
negative evidence of record and the lack of any detailed 
information to verify his clamed stressors, his assertions 
are not found to be credible. 

Furthermore, the CURR coordinator's March 2006 report showed 
that the stressors could not be verified despite a search of 
the unit, Danang, and hospital histories, as well as a review 
of the record including the 201 file and the DD Form 214.  

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.


ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


